DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pruning bounding volume hierarchy (BVH) for ray tracing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “identifying a grouping of the surfaces in dependence upon the surface orientation.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “each of the groups”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 at line 12, claim 12 at line 30 and claim 13 line 4, each recites “generat(e/ing) a BVH in dependence upon the generated grouping…” while there is an occurrence of a BVH structure. It is unclear whether these two BVH are referring to the BVH structure or two different BVH structures.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identification unit,” “a BVH selection unit,” “a raytracing unit” in claims 1-4, 5-6 and “a surface identification unit,” “a surface grouping unit,” “a BVH structure generating unit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stanard (US 20190057539) in view of Benthin (US 20190318445).
Regarding claim 1, Stanard in view of Benthin teaches:
A system for performing a raytracing process (Stanard at least in Fig. 1, pars. [0015, 0025]), the system comprising:
a bounding volume hierarchy, BVH, identification unit operable to identify a BVH structure for use in generating images of a virtual environment (Stanard at least in Fig. 3, pars. [0011, 0026]), the BVH structure comprising information about one or more surfaces within the virtual environment; (Stanard at least in Fig. 2-3 and pars. [0002, 0005, 0016, 0045].)
a BVH selection unit operable to discard one or more elements of the BVH structure in dependence upon a direction of an incident ray; (Stanard at least in Fig. 1, pars. [0071-0074], teaches [0073] For non-divergent parallel traversal operations with prioritized scheduling, a thread determines ray direction sign information for each of one or more dimensions of the computer-represented environment. For example, the thread can determine ray direction sign information for each of x, y, and z dimensions. Before the prioritized scheduling is performed, all of the n threads determine the same (uniform) ray direction sign information. As part of the traversing, the threads can use the ray direction sign information to prioritize scheduling of nodes in the BVH. When the rays of a group are coherent, the ray direction sign information is likely representative of the group. The prioritization facilitates fast determination of good (close) intersections for the n rays, and subsequent pruning of nodes from the BVH traversal… [0074] In some example implementations, to determine the ray direction sign information, the threads can each select the first ray among the multiple rays, or randomly select one of the multiple rays. More generally, the threads can select a uniform value for ray direction sign information by selecting the most common pattern of ray direction sign information (among the n rays), which can be a mode value (e.g., most common value, among the n rays, for the 3-bit combination of signs for three component directions for the respective rays) or component-wise majority sign (e.g., calculated using a majority vote among the n rays). This is a more computationally intensive way to determine the ray direction sign information, but it may more reliably finds ray direction sign information that is representative of the group, which in turn facilitates fast determination of good (close) intersections for the rays, and subsequent pruning of nodes from the BVH traversal.) and
a raytracing unit operable to perform a raytracing process using the BVH elements. (Stanard at least in pars. [0021], [0025], [0051], [0057], [0071, 0073, 0074, 0143] teaches [0057], The non-divergent parallel BVH traversal operations tend to work well for n rays that start from the same ray origin and have similar ray directions, which is an example of coherent rays. Such rays are likely to naturally follow the same order of traversal of the BVH. Overall processing is faster if bounding volumes can be pruned, during BVH traversal, as not including any geometric objects that could yield intersections better (closer) than the intersections that have already been found quickly for the n rays... [0071], The thread checks (570) whether to continue in another iteration of BVH traversal. If so, the thread loads (510) the bounding volume for the next (scheduled) node in the BVH traversal. In general, the traversing follows a selective depth-first traversal pattern. The BVH traversal completes when all nodes have been evaluated or skipped as part of pruned branches of the BVH. It is obvious for one ordinary skill in art to compress leaf nodes in Benthin to prune the BVH in Stanard. The combination results would have been predictable.)
Stanard is silent to teach a raytracing process using the remaining BVH elements.
On the other hand, Benthin teaches a raytracing process using the remaining BVH elements. (Benthin at least in Abstract, Figs. 16AB, 25 and pars. [0016, 0018, 0212], teaches Apparatus and method for compressing an acceleration data structure such as a bounding volume hierarchy (BVH). For example, one embodiment of a graphics processing apparatus comprises: one or more cores to execute graphics instructions including instructions to perform ray tracing operations; and compression circuitry to compress lowest level nodes of a hierarchical acceleration data structure comprising a plurality of hierarchically arranged nodes, each of the lowest level nodes comprising pointers to leaf data; the compression circuitry to quantize the lowest level nodes to generate quantized lowest level nodes and to store each quantized lowest level node and associated leaf data without the pointers to the leaf data.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the compression of leaf nodes BVH for ray tracing from Benthin with Stanard’s BVH. The combination provides an advantage of the higher BVH levels running at optimal performance (Benthin [0214].)

Regarding claim 2, Stanard in view of Benthin teaches:
The system of claim 1, wherein:
the BVH structure comprises a single BVH with a plurality of nodes each corresponding to surfaces of a respective orientation or range of orientations, and (Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0212], teaches compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation...)
the BVH selection unit is operable to discard one or more nodes of the BVH. (Stanard at least in Fig. 1, pars. [0071-0074], teaches [0073] For non-divergent parallel traversal operations with prioritized scheduling, a thread determines ray direction sign information for each of one or more dimensions of the computer-represented environment. For example, the thread can determine ray direction sign information for each of x, y, and z dimensions. Before the prioritized scheduling is performed, all of the n threads determine the same (uniform) ray direction sign information. As part of the traversing, the threads can use the ray direction sign information to prioritize scheduling of nodes in the BVH. When the rays of a group are coherent, the ray direction sign information is likely representative of the group. The prioritization facilitates fast determination of good (close) intersections for the n rays, and subsequent pruning of nodes from the BVH traversal… [0074] In some example implementations, to determine the ray direction sign information, the threads can each select the first ray among the multiple rays, or randomly select one of the multiple rays. More generally, the threads can select a uniform value for ray direction sign information by selecting the most common pattern of ray direction sign information (among the n rays), which can be a mode value (e.g., most common value, among the n rays, for the 3-bit combination of signs for three component directions for the respective rays) or component-wise majority sign (e.g., calculated using a majority vote among the n rays). This is a more computationally intensive way to determine the ray direction sign information, but it may more reliably finds ray direction sign information that is representative of the group, which in turn facilitates fast determination of good (close) intersections for the rays, and subsequent pruning of nodes from the BVH traversal.) Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0212].)

Regarding claim 3, Stanard in view of Benthin teaches:
The system of claim 1, wherein:
the BVH structure comprises a plurality of BVHs each corresponding to surfaces of a respective orientation or range of orientations, and (Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0212] , teaches compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation...)
the BVH selection unit is operable to discard one or more BVHs. (Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0212, 0216] , teaches compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation... [0216], improves upon fully-compressed BVHs by introducing a single, dedicated layer of compressed leaf nodes, while using regular, uncompressed BVH nodes for interior nodes. One motivation behind this approach is that almost all of the savings of compression comes from the lowest levels of a BVH (which in particular for 4-wide and 8-wide BVHs make up for the vast majority of all nodes)…)

Regarding claim 4, Stanard in view of Benthin teaches:
The system of claim 3, wherein two or more of the plurality of BVHs share one or more nodes. (Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0212, 0216], teaches improving upon fully-compressed BVHs by introducing a single, dedicated layer of compressed leaf nodes, while using regular, uncompressed BVH nodes for interior nodes. One motivation behind this approach is that almost all of the savings of compression comes from the lowest levels of a BVH (which in particular for 4-wide and 8-wide BVHs make up for the vast majority of all nodes)...)

Regarding claim 5, Stanard in view of Benthin teaches:
The system of claim 1, wherein the BVH selection unit is operable to determine a group of BVH elements to be used for raytracing in dependence upon the direction of the incident ray (Stanard at least in pars. [0071-0074].)

Regarding claim 6, Stanard in view of Benthin teaches:
The system of claim 1, wherein the BVH selection unit is operable to discard one or more BVH elements that correspond to surfaces of an orientation that shares at least a first vector component sign as the incident ray (Stanard at least in pars. [0071-0074].)

Regarding claim 7, Stanard in view of Benthin teaches:
The system of claim 1, wherein the BVH structure comprises information identifying a grouping of the surfaces in dependence upon the surface orientation. (Stanard at least in par. [0005], The leaf nodes are grouped in small sets, which typically correspond to adjoining regions of the environment. Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0212], teaches several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation.)

Regarding claim 8, Stanard in view of Benthin teaches:
The system of claim 7, wherein:
each of the groups corresponds to a face of a three-dimensional shape, and each surface is assigned to group corresponding to the face that has a surface normal that most closely approximates that of the surface. (Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0056, 0212], teaches performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes (e.g., rectangle, triangle, etc.)… several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation.)

Regarding claim 9, Stanard in view of Benthin teaches:
The system of claim 8, wherein the three-dimensional shape is a cube. (Benthin at least in Figs. 16AB, 25 and pars. [0016, 0018, 0056, 0212], teaches performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes (e.g., rectangle, triangle, etc.)… It is obvious that one of the primitive shapes is a cube. The result of combination would have been predictable.)

Regarding claim 10, Stanard in view of Benthin teaches in similar to rationale in claim 1:
A system for generating a bounding volume hierarchy, BVH, structure for use in a raytracing process (Benthin at least in Abstract and pars. [0016, 0018, 0212], ray tracing BVH in VR), the system comprising:
a surface identification unit operable to identify one or more surfaces within a virtual environment (Benthin at least in Fig. 3, pars. [0212, 0232, 0244] , teaches compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation... the BVH processing circuitry/logic 2604 will enter a special code path, where it will continue the surface area heuristic (SAH)-based splitting process…);
a surface grouping unit operable to generate one or more groups of surfaces in dependence upon an identified surface orientation (Benthin at least in pars. [0212, 0232] , teaches compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation.); and
a BVH structure generating unit operable to generate a BVH in dependence upon the generated grouping (Benthin at least in pars. [0212, 0231, 0232], teaches building BVH, compression at leaf level… ,wherein compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation.),
wherein the BVH structure comprises one or more elements, and information about the one or more surfaces (Benthin at least in Figs. 16AB, par. [0212], teaches compressing leaf nodes for hair primitives in a bounding-volume hierarchy. In particular, in one embodiment, several groups of oriented primitives are stored together with a parent bounding box, eliminating child pointer storage in the leaf node. An oriented bounding box is then stored for each primitive using 16-bit coordinates that are quantized with respect to a corner of the parent box. Finally, a quantized normal is stored for each primitive group to indicate the orientation.)
Regarding claim 11, it recites similar limitations of claim 1 but in a different form. The rationale of claim 1 rejection is applied to reject claim 11.
Regarding claims 12-13, it recites similar limitations of claim 10 but in different forms. The rationale of claim 10 rejection is applied to reject claim 12-13 with additional limitation of non-transitory machine-readable storage medium (Stanard par. [0039], computer-readable media does not encompass transitory propagating signals or carrier waves.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
(US 20090167763) in par. [0759], Note that it may also help to incorporate surface properties into the sorting process, so states on differently oriented surfaces, but close to each other, will automatically be separated. This can be achieved by including the surface normal into the sorting step, increasing the sorted dimensions to six.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC N DOAN/Examiner, Art Unit 2619